Citation Nr: 0735158	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of right foot frostbite.

2.  Entitlement to a rating higher than 10 percent for 
residuals of left foot frostbite.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION

The veteran served on active duty from May 1980 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which granted an increased 10 
percent rating for both right and left foot frostbite, and 
denied a compensable rating for residuals of a right ring 
finger disability.    

In his September 2003 substantive appeal (VA Form 9) he 
requested that a Travel Board hearing be scheduled.  Hearings 
were scheduled for February 14, 2005 and June 28, 2005, but 
the veteran failed to appear at both hearings.

The Board notes that in written argument the veteran's prior 
representative has included an issue regarding whether the RO 
erred in recouping severance pay.  However, the Board finds 
that while the veteran referred to severance pay in his May 
2003 notice of disagreement, he did not indicate specific 
disagreement with anything related to recoupment of his 
severance pay, including the amount of the severance pay 
recoupment.  Thus, as there is no expressed disagreement 
regarding this issue, the issue is not one currently before 
the Board.   

In March 2006, the Board affirmed the RO's denial of issues 
one and two (frostbite residuals) and remanded issue three 
(ring finger problem) for development.  The appellant 
appealed this case to the U.S. Court of Appeals for Veterans 
Claims (Court).  In November 2006, the VA General Counsel and 
the appellant's attorney filed a joint motion with the Court.  
The Court approved the joint motion that month, vacating and 
remanding the Board's decision in this case. 

In April 2007, the Board remanded this case to the RO.  As 
requested by the Board, the RO in June 2007 furnished the 
veteran with a statement of the case on the issue of 
entitlement to a compensable rating for residuals of a right 
ring finger disability.  The RO afforded the veteran the 
applicable time in which to perfect his appeal and proceed 
accordingly.  The veteran did not appeal this statement of 
the case.  Therefore, this issue is not before the Board at 
this time.      

In light of the findings of the VA examination of July 2007, 
the RO should consider whether a reduction of the veteran's 
disability evaluation for his bilateral foot disorder should 
be considered based on the most recent medical evidence of 
record.  This issue is not before the Board at this time.   

FINDING OF FACT

The veteran does not have any current residuals associated 
with his bilateral foot frostbite at this time. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
right foot frostbite have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2007).

2.  The criteria for an increased rating for residuals of 
left foot frostbite have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The basis of the Court's action in this case involves the 
issue of a toenail. 

The veteran's service-connected residuals of right foot 
frostbite are currently rated as 10 percent disabling.  Under 
the criteria for rating residuals of cold injury, 38 C.F.R. § 
4.104, Diagnostic Code 7122, a 10 percent evaluation is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis) (emphasis added).

On VA examination in February 2003, this examination notes 
that the veteran had a rash around the heels of his feet and 
they were painful during cold weather.  He treated his feet 
with steroid creams.  He occasionally had problems keeping 
his feet warm.  

On physical examination, there was no palpable tenderness of 
the feet.  Color was normal and no edema was noted.  The feet 
were slightly cool to touch.  There was no atrophy and no 
ulcerations.  The feet were dry with normal texture.  There 
was a slight decrease in hair growth from the ankles down.  
There was a fungal infection of the toenails.  There was no 
scar associated with this, and the veteran was intact 
neurologically.  There were no joint deformities, problems 
with the joints, or vascular changes.  The examiner's 
diagnosis was a history of cold exposure with residual 
effects of intolerance of cold weather which required extra 
protection and a rash around the feet.

The Board finds that this report provides evidence against 
this claim, failing to indicate that the standards of a 
higher evaluation are indicated. 

To address the issues discussed by the joint motion of 
November 2006, the Board had the veteran undergo a second VA 
examination to consider the toenails and whether it could 
provide a basis to grant a higher evaluation.  The Board asks 
the RO to have the veteran's feet evaluated to determine the 
following questions:

(a)	Does the veteran currently have 
fungal infection of the toenails on 
both feet?
(b)	Does the veteran have "nail 
abnormalities" of either foot?
(c)	What is the current nature and 
extent of the veteran's residuals of 
bilateral foot frostbite?

A second VA examination was undertaken in July 2007.  
Following a detailed examination of the veteran, the 
examination answered the first and second questions in the 
negative, finding neither a fungal infection nor "nail 
abnormalities" of either foot.  Regarding the third 
question, the examiner stated that "there appears to be no 
physical examination residuals at this point in time."  X-
ray studies of the feet were normal.

Clearly, this examination report provides highly probative 
evidence against an increased evaluation for the disorders at 
issue.    

Further, as appears to be conceded by the veteran's attorney 
in written argument submitted in August 2007, there is 
currently no basis to grant an increased evaluation.  The 
post-service medical record, as a whole, and in particular 
the VA examination of July 2007, provides highly probative 
evidence against his claims.  The Board finds that the post-
service medical record, as a whole, provides evidence against 
these claims, outweighing the veteran's lay contentions.    

The attorney for the veteran appears to argue that some form 
of "staged ratings" should be granted on the basis of the 
2003 examination. 

The attorney requests a third medical opinion be undertaken 
in order to determine the "definitional issue" of whether a 
past fungal infection of the toenails should be considered 
"nail abnormalities" for the purpose of a staged 20 percent 
rating, despite the fact that there is no current evidence of 
either the service connected disorder or the fungal 
infection.

The Board disagrees for numerous reasons.  To avoid a second 
joint motion, the Board will attempt to explain, in detail.     

First, based on the most recent medical evidence, the Board 
finds that prior fungal infection is not associated with the 
service connected disorder.  While the March 2006 Board 
decision cited a fungal infection as a manifestation of the 
frostbite, the March 2006 Board decision was vacated by the 
Court.  A review of the service and post-service medical 
records at this time clearly indicates no connection between 
the frostbite from service many years ago and an indication 
of fungal infection in 2003, which has since ended.  There is 
no indication of a connection between the two disorders.  As 
a result, the past fungal infection can not be used a basis 
to grant an increased evaluation.   

Second, the issue of staged ratings is not before the Board 
at this time.  In this regard, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  The case before the Board is not an 
initial assignment of a rating disability.

Third, the most recent medical examination found no evidence 
of either a fungal infection or a toe abnormality.  
Therefore, even if one assumes that the fungal infection was 
associated with the service connected disorders, it can not 
be said that it did cause, or had caused, a toe abnormality.  
The Board finds that the post-service medical record clearly 
does not support a finding that the veteran's service 
connected disorder has caused a toe abnormality.  

Fourth, the question of whether a fungal infection makes a 
toe "abnormal" is not a medical determination, but a legal 
determination for the Board.  Obtaining a medical opinion in 
this case would in essence place the physician in the role of 
a fact finder. 

Fifth, the Board finds that, even if one assumes that the 
fungal infection is somehow a residual of the frostbite, the 
Board finds that the fungal infection did not make the 
veteran's toe "abnormal" for VA purposes.  The examination 
report of July 2007 clearly finds no abnormal toes and there 
is nothing in the medical record that would support a finding 
that the veteran's toes were "abnormal" during the fungal 
infection.  Simply stated, the only piece of medical evidence 
that specifically addresses this issue provides evidence 
against this claim.  Importantly, the veteran himself has 
never contended that his toenails are abnormal.  Thus, even 
on an objective (the VA examination of July 2007) or 
subjective (the veteran's own statements) the claim fails. 

Sixth, and finally, the Board finds that remanding this case 
once again to obtain a medical opinion based on the facts of 
this case would be a waste of VA resources.  The issue before 
the Board at this time is whether an increased evaluation for 
a bilateral frostbite disorder, currently evaluated as 10 
percent disabling for each foot, is in order.  The most 
recent evidence of record does not support a finding that the 
veteran currently has the disorder at issue, let alone a 
fungal infection, let alone a basis to provide for an 
increased evaluation. 

Upon consideration of the findings of the February 2003 VA 
examination and the July 2007 VA examination, the Board finds 
that a 20 percent rating is not warranted for residuals of 
right foot frostbite.  The examination reports provide, 
overall, highly negative evidence against this claim, 
indicating minimal problems associated with the feet, if any.  
The post-service medical records provide even more negative 
evidence against this claim, indicating that a 20 percent 
evaluation is not warranted. 

The evidence regarding the veteran's residuals of left foot 
frostbite is identical to the evidence regarding his 
residuals of right foot frostbite, and thus the analysis and 
results are the same.  
      
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify may not have been clearly satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

A VCAA notice was provided in January 2003 that appears to 
meet all requirements of the law.  In any event, the VCAA 
duty to notify was also satisfied subsequent to the initial 
RO decision by way of letters sent to the appellant in July 
2005 and June 2007 that fully addressed all four notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although 
some of the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2007.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.

The Board finds that the presumption of prejudice due to the 
timing error for the elements of VCAA notice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the attorney's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.

Based on the above, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met. 38 U.S.C.A.  § 5103A.


ORDER

An increased rating for residuals of right foot frostbite is 
denied.

An increased rating for residuals of left foot frostbite is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


